Beatty, C. J., concurring.
I concur in the order of affirmance. If the case was rightly decided on the former appeal there is no error in the last order of allowance, and if it was not rightly decided on the former -appeal that decision has nevertheless become the law of the case. The contention here is that the superior ■court erred at the last hearing in disregarding the legacy of $500 a month, and the partial distribution of the Buri-Buri rancho. As to the legacy of $500 a'month, the superior court rightly understood the 'decision of this court as containing a direction to disregard it. I think, myself, that it should have been considered, because it was a provision made by the testator himself for the support of his widow out of the community property, and to that extent I think the former decision of 'this court was erroneous. As to the Buri-Buri rancho, T do not think the life estate devised to the widow is, *83upon a proper construction of the will, chargeable with the support of the family. That interest, whether distributed pending the administration, or at the close of it, was to go to the widow intact, and undiminished by any charge for expenses of administration or support of family.